Title: To George Washington from Hannah Crawford, 4 June 1784
From: Crawford, Hannah
To: Washington, George



Sr
Stuart Crossings [Pa.] June 4th 1784

After my Compliments to you I am now to Inform you that uppon Examining the accts of my Husbands do find that there is the Sum of one thousand one hundred Pounds Virginia Currency Coming from the State of Virginia to the Estate and as I am very much Harrased by the Credditors for debts due by the Estate—do now Sr beg and Entreat of you to Befreind me in Getting of that money although I must Confess it is too much of An obligation to Law uppon you But from my Husbands Connections with you in former times and your Considering the great disadvantages I am lying under will I hope make some attonement for offering to trouble you on any Such occasion and Indeed I did not know ’unto whome I Should apply to for a redress of Grievances I Saw a Letter which you Sent to Brother John Stiphinson Conserning their accts between you and them as also conserning some transactions of Land which you are Conserned in we have not as yet got the Books all gathered together nor yet the papers but as Soon as we Can Get them you Shall have a Coppy of them —I am dr Sr with Respect your Most obedt Humble Servant

Hannah Crawford

